John M. Delany died testate, a resident of Essex county, in June, 1938. The inventoried value of his estate was approximately $392,000, consisting chiefly of cash and high grade marketable securities. At the time of the accounting the value of the estate was increased by income to an amount just in excess of $410,000. The executor, in the Orphans Court, was allowed the sum of $9,231.68 commissions and the *Page 366 
proctor's fee was fixed in the sum of $8,500. It is to be noted that no exceptions were taken to the account, nor is there any complaint as to the manner in which the executor performed its duties.
Appeal being made to the Prerogative Court contesting the reasonableness of these allowances, the same was affirmed. Eight of the nine residuary legatees of the estate now appeal to this court, the contention being that the aggregate allowance is excessive and should be modified.
Upon a careful consideration of the entire matter and of the authorities urged in the brief of appellants we cannot say that the allowances here in question are excessive or unreasonable to the point requiring modification by this court.
The decree appealed from is affirmed.
For affirmance — THE CHIEF-JUSTICE, CASE, BODINE, DONGES, HEHER, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 13.
For modification — PARKER, PERSKIE, JJ. 2.